NORTHCUTT, Judge.
In this appeal from the judgments and sentences in three circuit court cases, Na-shon Shannon argues, and the State concedes, that there is an error on the face of the scoresheet affecting the sentences in circuit court case nos. 03-CF-3990 and 04-CF-1175. Accordingly, we reverse the sentences in these two eases and remand for resentencing with a corrected score-sheet. In all other respects, we affirm.
Affirmed in part; reversed in part; remanded.
FULMER, C.J., and THREADGILL, EDWARD F., Senior Judge, concur.